bv the court.
But Reputations of title, is good evidence attended with other circumstances. 1 Ld. Raym. 411.
The notoriety of an adverse claim in the neighborhood, may he shown in testimony ; though it is not so strong as if express notice was proved to the parties in possession.
It appeared in evidence, that neither the lessors, of the plaintiff, nor those under whom they claimed, had been in possession of the lands on the south side of the temporary line, nor paid any part of the consideration money into the receiver general’s *212office. On the contrary, it was proved that David Davis, and those under whom the lessors derived their title, were present at different times when the lines * of the adverse surveys were run, and assisted therein, making no pretentions thereto. They were also occasionally present, and knew of the defendants’ making improvements to a considerable extent, (in some of- which the said David Davis personally assisted,) but gave no notice of their title.
Messrs. Duncan, Clugget and C. Hartley, pro quer.
Messrs. Hamilton, Bowie and S. Riddle, pro def.
The defendants’ counsel offered to deduce their several titles, under Maryland patents, in conformity to the agreement between the late proprietaries, but were stopped by the court, who said that the case was two clear to need further proof. On general principles the lessors of the plaintiff are concluded by the lines of the patent taken out by their ancestors, Philip Davis.
No special circumstances exist here, to form an exception to the common rule. On the contrary, it has been shown, that none of the claimants under the licenses ever had possession of, or paid one farthing for, the lands to the south of the temporary line; nay more, they assist in making surveys, building barns, &c. on the disputed lands,- and know of valuable improvements making thereon, without giving any notice of their title. However good the plaintiffs title might have been in its inception, it ought to have been pursued with due vigilance. The conduct óf Philip Davis and his family, and their delay and laches, have been of such a nature, that their title must necessarily be postponed.
Plaintiff nonsuit.